DETAILED ACTION
This communication is responsive to the application and amended claim set filed September 16, 2021, and the Response to Restriction Requirement filed December 21, 2021.  Claims 1-5 and 24-38 are currently pending.
The Requirement for Restriction dated November 15, 2021 is WITHDRAWN.
Claims 1, 3, 4, 26, 32, and 38 are REJECTED for the reasons set forth below.
Claims 2, 5, 24, 25, 27-31, and 33-37 are OBJECTED TO as depending from a rejected claim, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As noted above in paragraph 2, the Requirement for Restriction dated November 15, 2021 is WITHDRAWN.  The examiner inadvertently examined an incorrect claim set.  The correct claim set contains only one group.  All currently pending claims (1-5 and 24-38) are under examination.

Priority
This application is a divisional of US 16/421,529 (now US 11,186,656), filed May 24, 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 26, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kölling et al. (EP 2 607 389).
Regarding claims 1, 3, 4, 26, 32, and 38, Kölling teaches a supported chromium catalyst containing 0.01 to 5 wt.% chromium.  (Abstract.)  The support – which generally controls the morphology of the catalyst – has two silica components (thereby forming a composite silica composition) (see para. [0027]), has an apparent (bulk) density of 0.25 – 1.2 g/mL (see para. [0049]), a total pore volume of 1.25 – 1.8 mL/g (see para. [0046]), a preferred BET surface area of 200 – 500 m2/g (see para. [0048]).  Each of these values lie within the claimed ranges or overlap or encompass the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the 
Kölling is silent as to the peak pore diameter and the average pore diameter of the catalyst.  However, Kölling teaches that the diameter of the pores is less than 200 Å (20 nm) (see para. [0046]), which overlaps the claimed range.  The examiner notes that Kölling discloses “particles that have a pore diameter,” as opposed to an average pore diameter.  Thus, the examiner interprets paragraph [0046] of Kölling as disclosing pore diameters that range from non-zero to 20 nm.  Thus, the peak pore diameter and the average pore diameter would necessarily fall within that range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Kölling.

Allowable Subject Matter
Claims 2, 5, 24, 25, 27-31, and 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Kölling (the closest prior art reference, discussed above) is silent as to whether the recited amount of total pore volume is in pores with diameters in the recited range.  While it is possible that the silica composite of Kölling meets this limitation, it is not necessarily true, and one of ordinary skill would not have concluded that the catalyst of Kölling meets this limitation.  Further, none of the teachings of Kölling support a conclusion that the silica composite of Kölling necessarily meets the limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763